Citation Nr: 1047928	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for pain and numbness to the 
left side of the face and cheek area.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he suffers from pain and numbness to the 
left side of his face and cheek area as the result of an injury 
he sustained during basic training.

In disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, both the private medical records and a June 2006 
audiology examination note the Veteran's reports of intermittent 
pain along his face radiating to his ear, primarily on the left 
side.  Thus, there is competent lay evidence of recurrent 
symptoms.  

Regarding in-service incurrence, the Veteran reports that he 
received medical attention for an injury where a sandstorm 
whipped against his face and blew sand into his left ear during 
basic training.  His fellow serviceman, B.N.S., wrote that he 
drove the Veteran to the medic because of an ear injury.  

Thus, there is evidence of current disability and an in-service 
injury.  However, there is no medical opinion discussing a nexus 
between the two.  The Veteran has undergone audiological 
examinations in the past in connection with his otitis media and 
hearing loss claims.  However, as this is a claim for numbness 
and pain, not hearing impairment, the Board finds that a 
neurological examination should be performed.  

Therefore the competent medical evidence currently of record is 
insufficient to establish whether the Veteran's pain and numbness 
to the left side of the face and cheek area is due to his 
military service.  Thus, a medical examination is necessary 
before the Board can make a decision on this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for a neurology or other 
appropriate VA examination to determine the 
onset and/or etiology of a disability 
characterized by pain and numbness to the 
left side of the face and cheek area.  All 
indicated tests and studies should be 
accomplished and clinical findings should be 
reported in detail.  The claims folder should 
be made available to and reviewed by the 
examiner.  Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is asked to 
address the following questions: 
   
a.  Does the Veteran have a chronic 
disability characterized by pain and 
numbness to the left side of the face 
and cheek area? 

b.  If the examiner finds that the 
Veteran has any such disability, then 
he or she should opine whether it is 
at least as likely as not that such a 
disorder originated during service, 
or was otherwise caused by any 
incident that occurred during 
service, including injury to the face 
and ear due to a sandstorm during 
basic training?

A complete rationale should be given 
for all opinions.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative. 

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for pain 
and numbness to the left side of the face and 
cheek area in light of the additional 
evidence obtained.  If the determination 
remains adverse to the Veteran, please 
furnish the Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it, before 
returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

